Name: Commission Regulation (EEC) No 1772/87 of 25 June 1987 suspending the buying-in of butter by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 87 Official Journal of the European Communities No L 167/47 COMMISSION REGULATION (EEC) No 1772/87 of 25 June 1987 suspending the buying-in of butter by the intervention agencies buying-in of butter pursuant to Article 6 (1 ) of Regulation (EEC) No 804/68 is fulfilled ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular the first subparagraph of Article 7a ( 1 ) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder (3) lays down the criteria on which basis, until the end of the fifth 12-month period of the application of the supplementary levy arrangements provided for in Article 5c of Regulation (EEC) No 804/68 , the buying-in of butter by the interven ­ tion agencies may be suspended or must be re-established ; whereas Commission Regulation (EEC) No 1547/87 (4) lays down detailed rules for applying that Regulation ; Whereas the condition laid down in Article 1 ( 1 ) of Regu ­ lation (EEC) No 777/87 governing suspension of the HAS ADOPTED THIS REGULATION : Article 1 The buying-in of butter provided for in Article 6 ( 1 ) of Regulation (EEC) No 804/68 is hereby suspended throughout the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 78 , 20 . 3 . 1987, p. 10 . (4) OJ No L 144, 4 .% 6 . 1987, p. 12 .